DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 per applicant’s amendment, in the reply filed on 07 September 2022 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 September 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, and 8 of U.S. Patent No. 9,944,563.  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a Si-containing material, 0.001-85% of a Ga-containing compound, an In-containing compound, or a mixture thereof.  Claim 1 of the ‘563 patent recites a ceramic component with a silicon-based bond coating comprising a silicon containing material, about 0.001-85% of an In-containing compound comprising In and Ga.  The instant claims and those of the ‘563 patent recite a component with overlapping Si, Ga, and/or In in ranges overlapping those which are claimed and the courts have held that this establishes a prima facie case of obviousness.  See MPEP 2144.05.  As such, the claims are obvious in view of one another.
Instant claim 2 recites silicon metal overlapping claim 3 of the ‘563 patent.  Instant claim 3 recites a silicide overlapping claim 5 of the ‘563 patent.  Instant claim 5 recites In-materials overlapping claim 1 of the ‘563 patent.  Instant claim 9 recites a coated substrate overlapping claim 8 of the ‘563 patent.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-9, 11, 16, and 19 of U.S. Patent No. 10,138,740.  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a Si-containing material, 0.001-85% of a Ga-containing compound, an In-containing compound, or a mixture thereof.  Claim 1 of the ‘740 patent recites a ceramic component with a silicon-based layer comprising a silicon-containing material, about 1-25 wt.% of a Ga-containing compound, etc.  The instant claims and those of the ‘740 patent recite a component with overlapping Si, Ga, and/or In in ranges overlapping those which are claimed and the courts have held that this establishes a prima facie case of obviousness.  See MPEP 2144.05.  As such, the claims are obvious in view of one another.
Instant claim 2 recites silicon metal overlapping claim 2 of the ‘740 patent.  Instant claim 3 recites a silicide overlapping claim 4 of the ‘740 patent.  Instant claim 4 recites Ga-containing materials overlapping claims 9 and 16 of the ‘740 patent.  Instant claim 5 recites In-materials overlapping claim 11 of the ‘740 patent.  Instant claim 6 recites grain-boundary features overlapping claim 1 of the ‘740 patent.  Instant claim 7 recites a discrete phase overlapping claim 19 of the ‘740 patent.  Instant claim 8 recites an un-reactivity overlapping claim 2 of the ‘740 patent based on reciting substantially identical materials as those claimed and disclosed.  See MPEP 2112.01.  Instant claim 9 recites a coated substrate overlapping claim 8 of the ‘740 patent.  Claims 10-12 recite functional features of the composition overlapping claims 3 and 5 of the ‘740 patent based on reciting substantially identical materials as those claimed and disclosed.  See MPEP 2112.01.  Instant claims 13-16 recite indium materials and ranges overlapping claim 11 of the ‘740 patent.

Claims 1-3 and 6-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-11 of U.S. Patent No. 10,214,457.  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a Si-containing material, 0.001-85% of a Ga-containing compound, an In-containing compound, or a mixture thereof.  Claim 1 of the ‘457 patent recites a composition comprising a silicon-containing material, about 0.001-85% of an In-containing compound of ZrO2 and/or HfO2 doped with 0.1-10 mol% of In2O3.  The instant claims and those of the ‘457 patent recite a component with overlapping Si, Ga, and/or In in ranges overlapping those which are claimed and the courts have held that this establishes a prima facie case of obviousness.  See MPEP 2144.05.  As such, the claims are obvious in view of one another.
Instant claim 2 recites silicon metal overlapping claim 2 of the ‘457 patent.  Instant claim 3 recites a silicide overlapping claim 3 of the ‘457 patent.  Instant claim 6 recites grain-boundary features overlapping claim 5 of the ‘457 patent.  Instant claim 7 recites a discrete phase overlapping claim 6 of the ‘457 patent.  Instant claim 8 recites an un-reactivity overlapping claim 7 of the ‘457 patent.  Instant claim 9 recites a coated substrate overlapping claim 8 of the ‘457 patent.  Claims 10-12 recite features of the composition overlapping claims 9-11, respectively, of the ‘457 patent.  

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 of U.S. Patent No. 10,259,716.  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a Si-containing material, 0.001-85% of a Ga-containing compound, an In-containing compound, or a mixture thereof.  Claims 7-8 of the ‘716 patent recite a composition comprising a silicon metal or silicide material and a Ln3-xBxM5-yByO12 where M may be Ga, In, etc.  The instant claims and those of the ‘716 patent recite a component with overlapping Si, Ga, and/or In in ranges overlapping those which are claimed and the courts have held that this establishes a prima facie case of obviousness.  See MPEP 2144.05.  As such, the claims are obvious in view of one another.
Instant claim 2 recites silicon metal overlapping claim 7 of the ‘716 patent.  Instant claim 3 recites a silicide overlapping claim 8 of the ‘716 patent.  Instant claim 4 recites Ga-containing materials overlapping claims 7-8 of the ‘716 patent.   

Claims 1-4, 9, and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-19 of U.S. Patent No. 10,294,112.  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a Si-containing material, 0.001-85% of a Ga-containing compound, an In-containing compound, or a mixture thereof.  Claims 17 and 19 of the ‘112 patent recite a composition comprising a silicon metal or silicide and a Ln4-x-zBxDzM2-n-yAnByO9 compound where M comprises Ga and A comprises In, etc.  The instant claims and those of the ‘112 patent recite a component with overlapping Si, Ga, and/or In in ranges overlapping those which are claimed and the courts have held that this establishes a prima facie case of obviousness.  See MPEP 2144.05.  As such, the claims are obvious in view of one another.
Instant claim 2 recites silicon metal overlapping claim 17 of the ‘112 patent.  Instant claim 3 recites a silicide overlapping claim 19 of the ‘112 patent.  Instant claim 4 recites Ga-materials overlapping claim 19 of the ‘112 patent.  Instant claim 9 recites a coated substrate overlapping claim 18 of the ‘112 patent.  Claims 13-16 recite features of the composition overlapping claims 17 and 19 of the ‘112 patent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
.


Claims 13-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “wherein the composition comprises the silicon-containing material and the In-containing compound, wherein the In-containing compound is Ln4-xDxGa2-yInyO9 and where y is 0 to about 1” (emphasis added).  The claim is considered indefinite as it is unclear how the In-compound may be a “In-containing compound” when y may optionally be zero (i.e. without indium present) and therefore the scope of the claims is unclear.  It is suggested that applicant consider amending the claim to incorporate the subject matter of claim 16 which recites where y is greater than 0 to about 1 to overcome this rejection.  Claims 14-15 are included in this rejection as they depend upon a rejected claim.
Claim 16 recites the component of claim 12 wherein y is greater than 0 to about 1 and this is considered indefinite as claim 12 does not recite variable y and therefore this lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamitani (US 2001/0024728).
Considering claim 1, Kamitani teaches water-repellant films (abstract) formed from a composition comprised primarily of SiO2 (Paragraph 9) (e.g. a silicon containing material).  Examples are disclosed of the composition containing in mole percentages 97.5% SiO2, 2.0% MgO and 0.5% Ga2O3 (Table 4 Example 15) and 97.5% SiO2, 2.0% MgO and 0.5% In2O3 (Table 4 Example 17).  As such, the disclosure of Kamitani anticipates that which is claimed.  See MPEP 2131.03.
Considering claim 4, Example 15 of Kamitani teaches 97.5% SiO2, 2.0% MgO and 0.5% Ga2O3 in mole percentage which converts to 5855.85 g SiO2, 80.6 g MgO, and 93.705 g Ga2O3 which is about 1.5 wt.% Ga2O3.  See MPEP 2131.03.
Considering claim 5, Example 17 of Kamitani teaches 97.5% SiO2, 2.0% MgO and 0.5% In2O3 in mole percentage which converts to 5855.85 g SiO2, 80.6 g MgO, and 138.805 g Ga2O3 which is about 2.2 wt.% In2O3.  See MPEP 2131.03.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby (WO 2015/126476).
Considering claim 1, Kirby teaches abradable coatings on an engine component (abstract).  The coating comprises a mixture up to about 70 vol.% of a coarse particulate comprising silica, etc. and up to about 65 vol.% of fine particulate including gallium, indium, etc. and compound thereof (Paragraph 15).
While not teaching a singular example of the instantly claimed composition, this would have been obvious to one of ordinary skill in the art in view of the teachings of Kirby as this is considered a conventionally known combination of materials in amount known to afford an abradable coating and one would have had a reasonable expectation of success.  Further, the content of the optional Ga-material overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05
Considering claims 2-3, Kirby teaches where the coarse particles may be silicon metal (Paragraph 60) and where the fine particles may comprise a silicide (Paragraph 15).
Considering claims 4-5, Kirby teaches where the fine particles may be oxide or 
nitrides of gallium, indium, etc. (Paragraph 15) (i.e. GaN, Ga2O3, InN, In2O3 and/or).  
Considering claims 6-7, Kirby does not specify where the composition has a continuous grain boundary or discrete particle phases.  However, as outlined above, Kirby teaches where the fine particulate comprise gallium, indium, etc. and compounds thereof and may be up to 65 vol.% of the composition (Paragraph 15).  Applicant states where compositions having about 40-60% of the Ga-containing compound form the continuous grain boundary and where compositions having about 1-10% by volume of the Ga-containing compound for the discrete particle phases in Paragraph 28 of the originally filed specification.  As Kirby teaches a substantially identical mixture of substantially identical materials in amounts overlapping that which is disclosed by applicant as forming the continuous grain boundary and discrete particle phases one would reasonably expect the composition of Kirby to possess these features, absent an objective showing, as a material and its properties are inseparable.  See MPEP 2112.01.
Considering claim 8, Kirby does not specify the claimed un-reactivity of the mixture with the silicon-containing material.  However, applicant states where this occurs with silicon oxide and silicon metal (Specification, Paragraphs 26 and 27, respectively) and as outlined above Kirby teaches these materials.  As such, one would reasonable expect substantially identical un-reactivity as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Considering claim 9, Kirby teaches where the abradable coating is placed on a ceramic component (Paragraph 29) including CMC materials and plural CMC materials (Paragraph 6) as well as ceramic fibers (Paragraph 26) (e.g. a plurality of CMC plies defining an outer surface) and where the abradable coating may be placed directly on the substrate (Paragraphs 14 and 30) and this is considered claimed bond coat.
Considering claims 10-12, Kirby does not specify the claimed silicon oxide scale formation, amorphous structure, or operating temperature.  However, Kirby teaches a substantially identical material as that which is claimed and where it may be heated to about 1204-1357 ˚C to dissolve a sintering aid of gallium, indium, and compounds thereof into a primary phase optionally of silica, etc. (Paragraph 15) and this is considered substantially identical to that which applicant discloses in Paragraph 33 of the originally filed specification.  As such, one would reasonably expect the abradable coating of Kirby to react in the same manner, absent an objective showing.  See MPEP 2112.
Considering claim 13, Kirby teaches the use of rare earth disilicates, rear earth monosilicates, etc., including Ln2Ga2O9 for the abradable layer and where Ln may be La, Ce, Pr, Nd, Pm, Sm, etc. (Paragraph 60) and is considered to meet the claimed composition due to indefiniteness as outlined above as . 

Allowable Subject Matter
The instant claims may be placed in condition for allowance if amended to incorporate the subject matter of claims 13 and 16 where 13 is amended as suggested above and if the Double Patenting rejections are overcome (e.g. by signing a terminal disclaimer or further amendment).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rigney (US 6,153,313) teaches a NiAl-based bond coating comprising Si and Ga.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784